Name: 2007/765/EC: Council Decision of 8 November 2007 concerning the accession of Bulgaria and Romania to the Convention, drawn up on the basis of Article K.3 of the Treaty on European Union, on driving disqualifications
 Type: Decision
 Subject Matter: Europe;  international affairs;  European construction;  transport policy
 Date Published: 2007-11-24

 24.11.2007 EN Official Journal of the European Union L 307/22 COUNCIL DECISION of 8 November 2007 concerning the accession of Bulgaria and Romania to the Convention, drawn up on the basis of Article K.3 of the Treaty on European Union, on driving disqualifications (2007/765/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to the 2005 Treaty of Accession, Having regard to the 2005 Act of Accession, and in particular Article 3(4) thereof, Having regard to the Recommendation from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) The Convention, drawn up on the basis of Article K.3 of the Treaty on European Union, on driving disqualifications (2) (hereinafter referred to as the Convention on driving disqualifications) was done at Luxembourg on 17 June 1998, but has not entered into force yet. (2) Article 3(3) of the Act of Accession provides that Bulgaria and Romania accede to the conventions and protocols listed in Annex I to the Act of Accession, which comprises, inter alia, the Convention on driving disqualifications. They are to enter into force in relation to Bulgaria and Romania on the date determined by the Council. (3) In accordance with Article 3(4) of the Act of Accession, the Council is to make all adjustments required by reason of accession to those conventions and protocols, HAS DECIDED AS FOLLOWS: Article 1 The Convention on driving disqualifications shall enter into force in relation to Bulgaria and Romania on the date on which it enters into force for the original signatory Member States. Article 2 The text of the Convention on driving disqualifications, drawn up in the Bulgarian and Romanian languages (3), shall be authentic under the same conditions as the other texts of the Convention. Article 3 This Decision shall take effect on the day following its publication in the Official Journal of the European Union. Done at Brussels, 8 November 2007. For the Council The President R. PEREIRA (1) Opinion of 10.7.2007 (not yet published in the Official Journal). (2) OJ C 216, 10.7.1998, p. 1. (3) The Bulgarian and Romanian version of the Convention shall be published in a special edition of the Official Journal at a later date.